Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 08/13/2021
Allowable Subject Matter
Claims 1-5, 7-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
 Claim 1 has been amended to recite wherein the filter is integrated into a sterile adapter positioned between the tool drive and the cannula interface.
The Office agrees the art of record fails to teach or suggest these features.
Claims 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 recites. Claim 17 recites wherein the fluid pathway is a first fluid pathway and the insufflation tube is a first insufflation tube, and the surgical robotic assembly further comprises a second fluid pathway and a second insufflation tube that are not fluidly coupled to the surgical insufflator, and the smoke evacuation function comprise passively evacuating smoke through the second fluid pathway and second insufflation tube. Claim 18 recites wherein the robotic arm is a first robotic arm and the insufflation tube is a first insufflation tube, the system further comprising a second robotic arm and a second insufflation tube integrated with the second robotic arm, and the smoke evacuation function comprises introducing a flow of fluid to the surgical cavity through the first insufflation tube and evacuating smoke from the surgical cavity using the second insufflation tube.
The Office agrees the art of record fails to teach or suggest these features. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2018/0168689 (Beckman)
Regarding claim 14,  Beckman discloses as shown in Figures 1, 2   a surgical robotic system comprising: a surgical robotic assembly having a robotic arm (robotic arm 220 see paragraph [0029], [0035), a tool driver (tool driver 129, see paragraph [0031]) and a cannula interface (trocar housing 202, see paragraph [0035]) capable of coupling a cannula to the tool drive, the cannula interface having a first fluid pathway (port 208, see paragraph [0035]) integrated therein that is in fluid communication with an interior lumen of the cannula;an insufflation tube (insufflation tubing 228, paragraph [0035])  coupled to the robotic arm, the insufflation tube having a distal end coupled to the fluid pathway and a proximal end coupled to a surgical insufflator; and a processor (processor of user-side portion 106 described as used to control flow control value, see paragraph [0038])  communicatively coupled to the surgical robotic assembly and the surgical insufflator, the processor capable of to control an operation of the surgical insufflator based on a detected surgical condition, by the user if operated manually. See paragraph [0038]
Beckman fails to disclose a second fluid pathway, a second insufflation tube coupled to the robotic arm, the second insufflation tube comprising a distal end coupled to the second fluid pathway.

Claims 15, 16, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2018/0168689 (Beckman) in view of U.S. Patent Publication Number 2007/0088275 (Stearns et al.)
Regarding claims 15, 16, 20 Beckman fails to disclose the detected surgical condition comprises a presence of smoke within a surgical site; and the operation controlled by the processor is a smoke evacuation function of the surgical insufflator, wherein the smoke evacuation function comprises actively evacuating smoke through the insufflation tube while maintaining pneumoperitoneum at the surgical site, wherein the detected surgical condition comprises a presence of particles within a surgical site; and the operation controlled by the processor is a particle removal function of the surgical insufflator.
Stearns, from a related field of endeavor teaches a similar system as shown in Figures 1A, 1B where a processor (processor of evacuation system 10, see paragraph [0046]) the detected surgical condition comprises a presence of smoke within a surgical site; and the operation controlled by the processor is a smoke evacuation function of the surgical insufflator, wherein the detected surgical condition comprises a presence of particles within a surgical site; and the operation controlled by the processor is a particle removal function of the surgical insufflator, for the purpose of maintaining the proper pressure within the body.
	It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the surgical robotic system disclosed by Beckman such that the detected surgical condition comprises a presence of smoke within a surgical site; and the operation controlled by the processor is a smoke evacuation function of the surgical insufflator, wherein the smoke evacuation function comprises actively evacuating smoke through the insufflation tube while maintaining pneumoperitoneum at the surgical site, wherein the detected surgical condition comprises a presence of 
	To be clear, the Office interprets Stearns as disclosing detected surgical condition comprises a presence of smoke and particles, because the presence of smoke and  particles would necessarily cause an increase in pressure and Stearns specifically discloses the system is capable of sensing changes in pressure. See paragraph [0046]. Stearns also specifically discloses the evacuation of both smoke and particles. See paragraph [0010].
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2018/0168689 (Beckman) in view of U.S. Patent Publication Number 2019/0159825 (Frampton et al.)
	Regarding claim 19, Beckman fails to disclose wherein the detected surgical condition comprises activation of an energy device within a surgical site; and the operation controlled by the processor is a smoke evacuation function of the surgical insufflator.
	Frampton, from a related field of endeavor teaches a similar system as shown in Figure 7, wherein a similar processor is configured to detect a surgical condition comprising activation of an energy device within a surgical site; and the operation controlled by the processor is a smoke evacuation function of the surgical insufflator, for the purpose of having the proper amount of pressure within the body. See paragraph [0010].
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the surgical robotic system disclosed by Beckman such that the detected surgical condition comprises activation of an energy device within a surgical site; and the operation controlled by the processor is a smoke evacuation function of the surgical insufflator in order to maintain the proper pressure within the body during a surgical procedure.
Response to Arguments
Applicant’s arguments, see pages 7, 8 filed 8/13/2021, with respect to the rejection of claims 1-4, 11, 12, under Beckman have been fully considered and are persuasive.  The rejection of claims 1-4, 11, 12, under Beckman have been withdrawn. 
08/13/2021 with respect to the rejection of claims 14 under Beckman have been fully considered but they are not persuasive. While the office agrees Beckman does not disclose a second fluid pathway, a second insufflation tube, it is the position of the Office that including one in the manner recited in the claim would just result in duplicating structure already disclosed by Beckman without producing a new and unexpected result.
The applicant further argues Beckman fails to disclose a processor operable to control an operation of a surgical insufflator based on a detected condition. The applicant admits paragraph [0038] discloses a user can control the insufflator via a user interface or other console. Paragraphs [0047], [0048] further describe of software, which necessarily require the use of processors. It is the position of the Office that at a minimum this means Beckman discloses a processor operable to control an operation of a surgical insufflator. Since Beckman discloses the user operates the console manually, it follows that the processor of the console is capable of controlling an operation of the surgical insufflator based on a detected condition, if an operator manually starts/or stops the insufflator after they have detected a condition.
Claim 14 does not specify how the condition is detected. The applicant’s reference to their own paragraph [0051] does not address this point. Paragraph [0051] describes a condition being detected, but it does not specify how it is detected. It does not exclude a user detecting the condition and instructing the controller based on their own detection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771